            Case 1:18-cr-03495-JCH Document 199 Filed 06/15/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

       Plaintiff,
v.                                                            No. 18-cr-3495 JCH

DOUGLAS D. SMITH

       Defendant.

                          MEMORANDUM OPINION AND ORDER

       On June 7, 2021, Defendant Douglas D. Smith (“Defendant”) filed Defendant’s Motion

for Disclosure of Exculpatory Material (ECF No. 173) based on Federal Rule of Criminal

Procedure 16(a)(1)(E) and Brady v. Maryland, 373 U.S. 83 (1963). The United States opposes

the motion, arguing that it has complied, and will continue to comply, with its discovery

obligations. The Court, having considered the motion, response, evidence, and applicable law,

concludes that Defendant’s motion should be denied.


       I.       LAW ON DISCOVERY

       Federal Rule of Criminal Procedure 16(a)(1)(E) provides that the government must

disclose to the defendant, upon his request, papers, documents, photographs, and objects, among

other things, “if the item is within the government’s possession, custody, or control and: (i) the

item is material to preparing the defense; (ii) the government intends to use the item in its case-

in-chief at trial; or (iii) the item was obtained from or belongs to the defendant.” Fed. R. Crim. P.

16(a)(1)(E). The term “defense” means a defendant’s response to the prosecution’s case-in-chief,
         Case 1:18-cr-03495-JCH Document 199 Filed 06/15/21 Page 2 of 4




i.e., an argument that refutes the government’s claims that the defendant committed the crime

charged. United States v. Armstrong, 517 U.S. 456, 462 (1996).

       A defendant must make a prima-facie showing of materiality before he is entitled to

obtain Rule 16 discovery. United States v. Mandel, 914 F.2d 1215, 1219 (9th Cir. 1990).

“Neither a general description of the information sought nor conclusory allegations of materiality

suffice; a defendant must present facts which would tend to show that the Government is in

possession of information helpful to the defense.” Id. To show materiality under Rule

16(a)(1)(E), the evidence must “play an important role in uncovering admissible evidence, aiding

witness preparation, corroborating testimony, or assisting impeachment or rebuttal.” United

States v. Lloyd, 992 F.2d 348, 351 (D.C. Cir. 1993). This materiality requirement is not a heavy

burden; rather, evidence is material as long as there is a strong indication it would enable the

defendant to significantly alter the quantum of proof in his favor. See United States v. Graham,

83 F.3d 1466, 1474 (D.C. Cir. 1996).

       Rule 16(a)(2) limits the scope of discoverable materials: “this rule does not authorize the

discovery or inspection of reports, memoranda, or other internal government documents made by

an attorney for the government or other government agent in connection with investigating or

prosecuting the case.” Fed. R. Crim. P. 16(a)(2). The Supreme Court has described Rule 16(a)(2)

as protecting “Government work product in connection with [the] case.” Armstrong, 517 U.S. at

463. Rule 16(a)(2) also clarifies that Rule 16 does not authorize the disclosure of statements

made by prospective witnesses, except as provided in 18 U.S.C. § 3500, the Jencks Act. The

Jencks Act requires the United States to disclose to the defendant the statements of its witnesses

after the witness has testified on direct examination at trial, but the term “statement” is limited to

written statements made by the witness and signed or otherwise adopted or approved by him/her,



                                                        2
            Case 1:18-cr-03495-JCH Document 199 Filed 06/15/21 Page 3 of 4




or to recordings or substantially verbatim recitals of the witness’s oral statements and recorded

contemporaneously with the making of such oral statement. See 18 U.S.C. § 3500(a), (b), (e).

          The Supreme Court held in Brady v. Maryland, 373 U.S. 83, 87 (1963), “that the

suppression by the prosecution of evidence favorable to an accused upon request violates due

process where the evidence is material either to guilt or to punishment, irrespective of the good

faith or bad faith of the prosecution.” The “touchstone of materiality is a ‘reasonable probability’

of a different result,” which exists “when the government’s evidentiary suppression ‘undermines

confidence in the outcome of the trial.’” Trammell v. McKune, 485 F.3d 546, 551 (10th Cir.

2007) (quoting Kyles v. Whitley, 514 U.S. 419, 434 (1995)). Impeachment evidence affecting a

witness’s credibility falls under Brady when the reliability of a given witness may be

determinative of a defendant’s guilt or innocence. Giglio v. United States, 405 U.S. 150, 154

(1972).

          II.    ANALYSIS


          According to Defendant, the defense discovered through its own investigation several

lapel videos worn by members of the Española Police Department (“EPD”) that the Government

did not disclose to the defense. The defense then speculates that other evidence may not have

been turned over, based on the lack of coordination between the FBI and local law enforcement,

and requests any outstanding Brady/Giglio material. Defendant seeks an order from the Court

directing the Government to locate and disclose all discoverable material, including 302s and

interview notes, lapel videos or audio recordings from the incident and investigation thereof,

surveillance footage, and all communications between the United States Attorney’s Office/FBI

and local law enforcement.




                                                       3
           Case 1:18-cr-03495-JCH Document 199 Filed 06/15/21 Page 4 of 4




          In response, the United States asserts that, upon receipt of Defendant’s motion, it reached

out to the defense for specific information and then reached out to the FBI to determine what

additional materials EPD had not provided to the FBI in its May 18, 2018 disclosure. According

to the Government, the EPD evidence technician located additional lapel footage, which it

disclosed to the defense upon receipt on June 8, 2021. The Government contends that it has

complied with and will continue to comply with its Brady obligations, so the motion should be

denied.


          The lapel videos appear to have now been disclosed. The only other request Defendant

makes that is not of a general, speculative nature is the defense’s request for notes, summaries,

and lapel video of an interview with Ercilia Trujillo the defense believes occurred on or about

May 5, 2018. The United States asserts, however, that it has already disclosed all discoverable

material in its possession regarding FBI interviews with Ms. Trujillo. Defendant has not met his

burden under Rule 16 or Brady/Giglio to compel the disclosure of any specific item material to

his defense. The Government is aware of its duties to disclose under the law and under the

Court’s discovery order (ECF No. 28). The Court thus finds no additional disclosure order is

necessary.


          IT IS THEREFORE ORDERED that Defendant’s Motion for Disclosure of

Exculpatory Material (ECF No. 173) is DENIED.




                                        ______________________________________________
                                        SENIOR UNITED STATES DISTRICT JUDGE




                                                        4
